Barnes, C. J.
Appellant has filed a motion for a rehearing in this case for the reason, among others, that he is in doubt as to what disposition Avas made of the taxes of 1898,1899, 1900 and 1901. We hardly think he intends to seriously urge that contention, for, after quoting from the opinion the Avords, “when in the year 1901 the property of the Star ATills & Grain Company (the tax debtor) was sold and delivered to the plaintiff, there Avas no enforceable tax lien existing,” he says: “We think this language was not intended to apply to anything but the question presented to the judges on the rehearing.” We do not see how any doubt could have arisen in the mind of any one about the matter. In our first opinion only so much of the judgment of the district court as related to the taxes of 1892, 1893 and 1894 was reversed, and as to the taxes of the subsequent years that judgment was affirmed. On the rehearing the only question discussed or considered was whether we Avould adhere to our former opinion. The rehearing in this case was allowed, and the present - opinion written, solely for the purpose of correcting the statement that “the treasurer is without power or authority to collect or receive taxes assessed on personal property when no warrant is attached to the tax list.” By the present opinion this correction is made, and in all other things our former judgment is adhered to. Again, the Avords “unenforceable lien,” found in our opinion, have been made the subject of some criticism. This does not merit our serious consideration, for Ave find warrant for the expression in the decisions of the courts of Arkansas, California, Michigan, Missouri and North Carolina.
Finally, the effect of the present opinion, in so far as it affects the taxes of 1898, is to approve of Woolsey v. Chamberlain Banking House, 70 Neb. 194, and, also, to adhere to *742the rule that tlie treasurer may sell real estate for the taxes delinquent thereon, notwithstanding the fact that no warrant is attached to the tax list. See Grant v. Bartholomew, 57 Neb. 673. We thus harmonize our earlier, decisions, and adhere to the rule that, where no clerk’s warrant is attached to the tax list, the treasurer is without power to collect personal taxes by distress and sale; and, while he may receive voluntary payment of such taxes, still, until the tax warrant provided for by our former statute is attached to the tax list, there exists no enforceable lien against the property of the tax debtor.
The motion for a rehearing is therefore
Overruled.